 

Exhibit 10.1

 

FIFTH AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AND CONSULTING AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AND CONSULTING AGREEMENT
(this “Fifth Amendment”) is made as of May 14, 2015 by and between STEVEN H.
BARUCH, residing at 1 Pondview West, Purchase, NY 10577 (“Executive”), and
PRESIDENTIAL REALTY CORPORATION, a Delaware corporation having offices at 1430
Broadway, Suite 503, New York, NY, 10018 (the “Company”).

 

WITNESSETH:

 

WHEREAS, Executive and the Company entered into that certain Employment and
Consulting Agreement, made January 31, 2005, as of January 1, 2004, which
agreement was modified by a First Amendment dated January 3, 2006, then amended
and restated as of December 12, 2007 and, as so amended and restated, modified
by a letter agreement dated October 13, 2008, a Second Amendment to Amended and
Restated Employment Agreement dated August 25, 2010, a Third Amendment to
Amended and Restated Employment Agreement dated November 8, 2011 and a Fourth
Amendment to Amended and Restated Employment Agreement dated November 10, 2014
(collectively, the “Agreement;” capitalized terms used and not defined herein
have the respective meanings assigned to them in the Agreement) and the parties
now desire to further amend the Agreement to satisfy the Deferred Amount owed by
the Company to the Executive in consideration of a partial cash payment and the
grant of an option to acquire shares of the Company’s Class B Common Stock,
$.00001 par value per share to the Executive.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that the Agreement is hereby amended in
substance as follows:

 

1.           Amendments to the Agreement. On the Effective Date (defined below),
the Company shall pay to Executive the Deferred Amount as follows: $50,000 in
cash and the balance in the form of an option to purchase shares of the
Company’s Class B Common Stock in the form attached hereto as Exhibit A.

 

2.          Effective Date. The Effective Date shall be the date the Company
consummates a refinancing of the existing mortgage on its Mapletree Property
located in Palmer, Massachusetts.

 

3.           Satisfaction of Obligations. As of the Effective Date and following
the performance of the Company’s obligations under Section 1 hereof, the
Company’s obligations with respect to the Deferred Amount shall be deemed fully
satisfied.

 

4.            Miscellaneous.

 

(a)          This Fifth Amendment is governed by, and construed in accordance
with, the laws of the State of New York, without regard to the conflict of laws
provisions of such State.

 

 

 

 

(b)          This Fifth Amendment constitutes the sole and entire agreement of
the parties with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

[signature page follows]

 

2

 

 

IN WITNESS WHEREOF, the Parties have executed this Fifth Amendment as of the
date first written above.

 

  /s/ Steven H. Baruch   Steven H. Baruch       Presidential Realty Corporation
        By: /s Alexander Ludwig   Name: Alexander Ludwig   Title: President

 

3

 

 

EXHIBIT A

OPTION AGREEMENT

 

 

 